                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


RODNEY K. SR., et al.,                       :

       Plaintiffs,                           :

vs.                                          :       CIVIL ACTION NO. 1:18-cv-343-TFM-N

MOBILE COUNTY BOARD                          :
OF EDUCATION, et al.,                        :

       Defendants.                           :

                                            ORDER

       This matter is before the Court sua sponte to correct and clarify a clerical error in the

Court’s July 25, 2019 Memorandum Opinion and Order, see Doc. 50, which is hereby AMENDED

to state, of the remaining claims, Count 3 is brought against Superintended Martha L. Peek in her

individual capacity, not against Superintendent Chresal D. Threadgill. See id. at 27.

       DONE and ORDERED this the 30th day of July 2019.

                                             s/Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
